Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an integrated circuit with test features. The claimed invention (claim 1 as the only independent claim) recites in part:
“…(c) decompressor circuitry having compressed data inputs and having outputs coupled to the scan inputs of the scan path circuits; 
(d) a serial compressed data input; 
(e) parallel compressed data inputs; 
(f) an input shift register having a serial input coupled to the serial compressed data input, and parallel outputs; 
(g) multiplexer circuitry having first inputs connected to the parallel compressed data inputs, second inputs connected to the parallel outputs of the input shift register, parallel outputs connected to the compressed data inputs of the compressor circuitry, and a select input; and 
(h) test access port circuitry having a test data input, and instruction register circuitry coupled to the test data input, the instruction register circuitry having an output coupled to the select input.”

The prior arts of record US Publication 2005/0204229 to Dubey teaches a boundary scan tester provided for testing logic devices. The boundary scan tester includes a boundary scan register, a data decompressor, a data compressor, and a derived boundary scan register. The boundary scan register registers the applied test vectors and test responses of a logic device, and the data decompressor is coupled to an input of the boundary scan register for decompressing the applied compressed test vectors. The data compressor is coupled to an output of the boundary scan register for compressing the test responses, and the derived boundary scan register is coupled to an input of the decompressor and an output of the compressor for storing and shifting in/out the compressed test vectors and test responses. However the prior arts fail to teach the claimed specifics of:

“…(c) decompressor circuitry having compressed data inputs and having outputs coupled to the scan inputs of the scan path circuits; 
(d) a serial compressed data input; 
(e) parallel compressed data inputs; 
(f) an input shift register having a serial input coupled to the serial compressed data input, and parallel outputs; 
(g) multiplexer circuitry having first inputs connected to the parallel compressed data inputs, second inputs connected to the parallel outputs of the input shift register, parallel outputs connected to the compressed data inputs of the compressor circuitry, and a select input; and 
(h) test access port circuitry having a test data input, and instruction register circuitry coupled to the test data input, the instruction register circuitry having an output coupled to the select input.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-17 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111